Case 2:16-cr-00573-JS Document 64 Filed 06/17/20 Page 1 of 1 PagelD #: 244

SCARING & CARMAN PLLC
ATTORNEYS AT LAW

SUITE 501
666 OLD COUNTRY ROAD
STE P. SCARING, PC. GARDEN CITY, N. Y. 11530-2004 sscaring@scaringlaw.com
AN SCARING CARMAN i
(616) 683-8500 scarman@scaringlaw.com
MATTHEW W. BRISSENDEN
OF COUNSEL EAR
(516) 683-8410
June 17, 2020
BY ECF

Hon. Joanna Seybert

United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: United States v. Itzhak Hershko
16-CR-573

Dear Judge Seybert:

My office represents Itzhak Hershko who is scheduled to be sentenced before Your
Honor on June 29, 2020. This letter and accompanying enclosure will supplement paragraph 6
of our February 5, 2020 submission “Medical History.”

In our earlier submission, we briefly addressed Mr. Hershko’s medical history, including
his coronary issues. It has now been determined by his medical professionals that Mr. Hershko
will require surgery to repair the mitral valve and possibly the tricuspid valve. The surgery will
be performed by Dr. David Adams and Dr. Percy Boateng on July 9, 2020 (see enclosed email
from Mount Sinai Hospital).

Respectfully submitted,
Stephen P. Searing (ea)

STEPHEN P. SCARING

Enclosure

ec:  AUSA Christopher Caffarone (by ECF)
Probation Officer Gregory Giblin (by email)

SPS/cn
